Order entered January 6, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01514-CV

                       IN RE LAKEITH AMIR-SHARIF, Relator

               Original Proceeding from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-09-13818-E

                                        ORDER
                       Before Justices Bridges, Myers and Stoddart

      Before the Court is relator’s motion for ADR referral. We DENY the motion.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE